Exhibit 10.3

 

CHANGE IN CONTROL AGREEMENT

 

THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is entered into as of the 4th day
of August, 2008 by and between MAINSOURCE FINANCIAL GROUP, INC. (the “Company”),
an Indiana corporation, and ARCHIE M. BROWN, JR. (“Executive”).

 

RECITALS:

 

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its shareholders; and

 

WHEREAS, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may arise and that such
possibility may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to secure
Executive’s services and to ensure Executive’s undivided dedication to his
duties in the event of any threat or occurrence of a Change in Control (as
defined in Section 1) of the Company; and

 

WHEREAS, the Board has authorized the Company to enter into this Agreement;

 

                                                NOW, THEREFORE, for and in
consideration of the premises and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the Company and Executive
hereby agree as follows:

 

AGREEMENT:

 

1.                                       Definitions.  As used in this
Agreement, the following terms shall have the respective meanings set forth
below:

 

(a)          “Bonus Amount” means the annual incentive bonus earned by Executive
from the Company during the last completed fiscal year of the Company
immediately preceding Executive’s Date of Termination (annualized in the event
Executive was not employed by the Company for the whole of any such fiscal
year).

 

(b)          “Cause” means (i) the willful and continued failure of Executive to
perform substantially his duties with the Company (other than any such failure
resulting from Executive’s incapacity due to physical or mental illness or any
such failure subsequent to Executive being delivered a Notice of Termination
without Cause by the Company or delivering a Notice of Termination for Good
Reason to the Company) after a written demand for substantial performance is
delivered to Executive by the Board that specifically identifies the manner in
which the Board believes that Executive has not substantially performed
Executive’s duties, (ii) the willful engaging by Executive in illegal conduct or
gross misconduct that is demonstrably and materially injurious to the Company,
or (iii) the conviction of Executive of, or a plea by Executive of nolo
contendre to, a

 

--------------------------------------------------------------------------------


 

felony.  For purpose of this paragraph (b), no act or failure to act by
Executive shall be considered “willful” unless done or omitted to be done by
Executive in bad faith and without reasonable belief that Executive’s action or
omission was legal, regulatory compliant, and in the best interests of the
Company.  Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board, based upon the advice of counsel for the
Company or upon the instructions of the Company’s chief executive officer or
another senior officer of the Company, shall be conclusively presumed to be
done, or omitted to be done, by Executive in good faith and in the best
interests of the Company.  Cause shall not exist unless and until the Company
has delivered to Executive a copy of a resolution duly adopted by three-fourths
(3/4) of the entire Board (excluding Executive if Executive is a Board member)
at a meeting of the Board called and held for such purpose (after reasonable
notice to Executive and an opportunity for Executive, together with counsel, to
be heard before the Board), finding that in the good faith opinion of the Board
an event set forth in clauses (i) or (ii) has occurred and specifying the
particulars thereof in detail. The Company must notify Executive of any event
constituting Cause within 90 days following the Company’s knowledge of its
existence or such event shall not constitute Cause under this Agreement.

 

(c)                “Change in Control” means the occurrence of any one of the
following events:

 

(i)                  individuals who, on January 1, 2008, constitute the Board
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to January 1, 2008, whose election or nomination for election was approved by a
vote of at least two-thirds (2/3) of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection by such Incumbent Directors to such nomination) shall be deemed to be
an Incumbent Director; provided, however, that no individual elected or
nominated as a director of the Company initially as a result of an actual or
threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director;

 

(ii)               any “person” (as such term is defined in Section 3(a)(9) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and as
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 25 percent or more of
the combined voting power of the Company’s then outstanding securities eligible
to vote for the election of the Board (the “Company Voting Securities”);
provided, however, that the event described in this paragraph (ii) shall not be
deemed to be a Change in Control by virtue of any of the following acquisitions:
(A) by the Company or any Subsidiary, (B) by any employee benefit plan sponsored
or maintained by the Company or any Subsidiary, or by any employee stock benefit
trust created by the Company or any Subsidiary, (C) by any underwriter
temporarily holding securities pursuant to an offering of such securities,
(D) pursuant to a Non-Qualifying Transaction (as defined in paragraph (iii)),
(E) pursuant to any acquisition by Executive or any group of persons including
Executive (or any entity controlled by Executive or any group of persons
including Executive); or (F) a transaction (other than one described in
(iii) below) in which Company Voting Securities are acquired from the Company,
if a majority of the Incumbent Directors approves a resolution

 

2

--------------------------------------------------------------------------------


 

providing expressly that the acquisition pursuant to this clause (F) does not
constitute a Change in Control under this paragraph (ii);

 

(iii)            the consummation of a merger, consolidation, share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s shareholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 40 percent of the total voting power of (x) the corporation
resulting from the consummation of such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100 percent of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, represented
by shares into which such Company Voting Securities were converted pursuant to
such Business Combination), and such voting power among the holders thereof is
in substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan sponsored or
maintained by the Surviving Corporation or the Parent Corporation or any
employee stock benefit trust created by the Surviving Corporation or the Parent
Corporation) is or becomes the beneficial owner, directly or indirectly, of 25
percent or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least one-half of the members
of the board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) were Incumbent Directors at the time of
the Board’s approval of the execution of the initial agreement providing for
such Business Combination (any Business Combination which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or

 

(iv)           the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or a sale of all or substantially all
of the Company’s assets.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 25 percent of the Company Voting Securities as a result of the acquisition
of Company Voting Securities by the Company that reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

(d)          “Date of Termination” means (i) the effective date on which
Executive’s employment by the Company terminates as specified in a prior written
notice by the Company or Executive, as the case may be, to the other, delivered
pursuant to Section 10, or (ii) if Executive’s employment by the Company
terminates by reason of death, the date of Executive’s death.

 

(e)           “Disability” means termination of Executive’s employment by the
Company due to Executive’s absence from Executive’s duties with the Company on a
full-time basis for at least 180 consecutive days as a result of Executive’s
incapacity due to physical or mental illness.  The

 

3

--------------------------------------------------------------------------------


 

determination of Disability shall be made by a physician mutually agreed upon by
both the Executive and the Company.

 

(f)             “Good Reason” means, without Executive’s express written
consent, the occurrence of any of the following events after a Change in
Control:

 

(i)            any change in the duties or responsibilities of Executive that is
inconsistent in any material respect with Executive’s positions, duties,
responsibilities or status with the Company immediately prior to such Change in
Control (including any material diminution of such duties or responsibilities);

 

(ii)         (A) a material reduction by the Company in Executive’s rate of
annual base salary as in effect immediately prior to such Change in Control, or
as the same may be increased from time to time thereafter, or (B) the failure by
the Company to pay Executive an annual bonus in respect of the year in which
such Change in Control occurs in an amount greater than or equal to the annual
bonus earned for the year prior to the year in which such Change in Control
occurs, provided that Executive has met any requisite performance criteria
threshold necessary to the payment of such annual bonus in respect of the year
in which such Change in Control occurs.

 

(iii)      any requirement of the Company that Executive (A) be based anywhere
more than 30 miles from the office where Executive is located at the time of the
Change in Control, or (B) endure overnight travel on Company business to an
extent substantially greater than the overnight travel obligations of Executive
immediately prior to such Change in Control;

 

(iv)     the failure of the Company to (A) continue in effect any employee
benefit plan, compensation plan, welfare benefit plan or material fringe benefit
plan (individually or collectively, “Plan”)  in which Executive is participating
immediately prior to such Change in Control or the taking of any action by the
Company that would adversely affect Executive’s participation in or reduce
Executive’s benefits under any such Plan, unless Executive is permitted to
participate in other plans providing Executive with the same benefits that the
party effecting the Change in Control (or, if applicable, its Parent
Corporation) provides to an executive in a comparable position (or, in the case
of a Parent Corporation, the executive of its principal banking or financial
services subsidiary in a comparable position), or (B) provide Executive with
paid time-off in accordance with the most favorable time-off policies of the
Company and its affiliated companies as in effect for Executive immediately
prior to such Change in Control, including the crediting of all service for
which Executive had been credited under such vacation policies prior to the
Change in Control; or

 

(v)        the failure of the Company to obtain the assumption (and, if
applicable, guarantee) agreement from any successor (and Parent Corporation) as
contemplated in Section 9(b).

 

The Executive must notify the Company within 90 days after existence of the
initial condition giving rise to a termination for Good Reason.  The Company
will then have a 30-day period after the Company receives notice from Executive
to cure the condition and not be required to pay an amount under Section 4.
Executive’s right to terminate employment for Good Reason shall not be affected
by Executive’s incapacities due to mental or physical illness and Executive’s
continued employment

 

4

--------------------------------------------------------------------------------


 

shall not constitute consent to, or a waiver of rights with respect to, any
event or condition constituting Good Reason.

 

(g)          “Qualifying Termination” means a termination of Executive’s
employment (i) by the Company other than for Cause, or (ii) by Executive for
Good Reason.  Termination of Executive’s employment on account of death,
Disability or Retirement shall not be treated as a Qualifying Termination.

 

(h)          “Retirement” means the termination of Executive’s employment on or
after the first of the month coincident with or following Executive’s attainment
of age 65, or such later date as may be provided in a written agreement between
the Company and the Executive.

 

(i)              “Subsidiary” means any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50 percent or more of the
total combined voting power of the then outstanding securities or interests of
such corporation or other entity entitled to vote generally in the election of
directors or in which the Company has the right to receive 50 percent or more of
the distribution of profits or 50 percent of the assets upon liquidation or
dissolution.

 

(j)              “Termination Period” means the period of time beginning with a
Change in Control and ending 12 months following such Change in Control. 
Notwithstanding anything in this Agreement to the contrary, if (i) Executive’s
employment is terminated prior to a Change in Control for reasons that would
have constituted a Qualifying Termination if they had occurred following a
Change in Control; (ii) Executive reasonably demonstrates that such termination
(or Good Reason event) was at the request of a third party who had indicated an
intention or taken steps reasonably calculated to effect a Change in Control;
and (iii) a Change in Control involving such third party (or a party competing
with such third party to effectuate a Change in Control) does occur, then for
purposes of this Agreement, the date immediately prior to the date of such
termination of employment or event constituting Good Reason shall be treated as
a Change in Control.  For purposes of determining the timing of payments and
benefits to Executive under Section 4, the date of the actual Change in Control
shall be treated as Executive’s Date of Termination under Section l(d).

 

2.                                       Obligation of Executive.  In the event
of a tender or exchange offer, proxy contest, or the execution of any agreement
that, if consummated, would constitute a Change in Control, Executive agrees not
to voluntarily leave the employ of the Company that may employ Executive, other
than as a result of Disability, Retirement or an event that would constitute
Good Reason if a Change in Control had occurred, until the Change in Control
occurs or, if earlier, such tender or exchange offer, proxy contest or agreement
is terminated or abandoned.

 

3.                                       Term of Agreement.  This Agreement
shall be effective on the date hereof and shall continue in effect until the
Company shall have given 12 months written notice of cancellation; provided,
that, notwithstanding the delivery of any such notice, this Agreement shall
continue in effect for a 12-month period after a Change in Control, if such
Change in Control shall have occurred during the term of this Agreement. 
Notwithstanding anything in this Section to the contrary, this

 

5

--------------------------------------------------------------------------------


 

Agreement shall terminate if Executive or the Company terminates Executive’s
employment prior to a Change in Control except as provided in Section 1(j).

 

4.                                       Payments Upon Termination of
Employment.

 

(a)           Qualifying Termination — Cash Payment.  If during the Termination
Period the employment of Executive shall terminate pursuant to a Qualifying
Termination, then the Company shall provide to Executive, subject to the
provisions of Section 11 hereunder:

 

(i)            within 20 days following the Date of Termination a lump-sum cash
amount equal to the sum of (A) Executive’s base salary through the Date of
Termination and any bonus amounts that have become payable, to the extent not
theretofore paid or deferred, (B) a pro rata portion of Executive’s annual bonus
for the fiscal year in which Executive’s Date of Termination occurs in an amount
at least equal to (x) Executive’s Bonus Amount, multiplied by (y) a fraction,
the numerator of which is the number of days in the fiscal year in which the
Date of Termination occurs through the Date of Termination and the denominator
of which is 365, and reduced by (z) any amounts paid from the Company’s annual
incentive plan for the fiscal year in which Executive’s Date of Termination
occurs and (C) any accrued vacation pay, to the extent not theretofore paid;
plus

 

(ii)         within 20 days following the Date of Termination, a lump-sum cash
amount equal to the sum of (A) 2.99 times Executive’s highest annual rate of
base salary during the 12-month period immediately prior to Executive’s Date of
Termination, plus (B) 2.99 times Executive’s Bonus Amount; provided, however,
that if Executive’s Date of Termination is within 12 months of the earliest date
on which termination by the Executive could otherwise be considered a Retirement
(“Retirement Date”), such sum shall be multiplied by a fraction (“Adjustment
Fraction”), the numerator of which is equal to the number of full months from
the Date of Termination to the Retirement Date, and the denominator of which is
equal to 12.

 

(b)          Qualifying Termination — Continued Coverage.  If during the
Termination Period the employment of Executive shall terminate pursuant to a
Qualifying Termination, the Company shall continue to provide, for a 12-month
period following Executive’s Date of Termination, Executive (and Executive’s
dependents, if applicable) with the same level of medical, dental, accident,
disability and life insurance benefits upon substantially the same terms and
conditions (including contributions required by Executive for such benefits) as
existed immediately prior to Executive’s Date of Termination (or, if more
favorable to Executive, as such benefits and terms and conditions existed
immediately prior to the Change in Control); provided, however, that if
Executive’s Date of Termination is within 12 months of Executive’s Retirement
Date, the period of time of continued benefits coverage (as described in this
Section 4(b)) shall be equal to the product of (x) one, and (y) the Adjustment
Fraction; provided, further, if Executive cannot continue to participate in the
Company plans providing such benefits, the Company shall otherwise provide such
benefits on the same after-tax basis as if continued participation had been
permitted.  Notwithstanding the foregoing, in the event Executive becomes
reemployed with another employer and becomes eligible to receive welfare
benefits from such employer, the welfare benefits described herein shall be
secondary to such benefits during the period of Executive’s eligibility, but
only to the extent that the Company reimburses Executive for any increased cost
and provides any additional

 

6

--------------------------------------------------------------------------------


 

benefits necessary to give Executive the benefits provided hereunder.  The
Executive’s accrued benefits as of the Date of Termination under the Company’s
employee benefit plans shall be paid to Executive in accordance with the terms
of such plans.

 

(c)           Qualifying Termination — SERP Accrual. If during the Termination
Period the employment of Executive shall terminate pursuant to a Qualifying
Termination, the Company shall provide Executive with one (1) additional year of
service credit under all non-qualified retirement plans and excess benefit plans
in which the Executive participated as of his Date of Termination; provided,
however, that if Executive’s Date of Termination is within 18 months of
Executive’s Retirement Date, the number of years of additional service credit
(as described in this Section 4(c)) shall be equal to the product of (x) one and
one-half (1.5), and (y) the Adjustment Fraction.

 

(d)          Qualifying Termination — Voluntary Reduction of Payments. If during
the Termination Period the employment of Executive shall terminate pursuant to a
Qualifying Termination, Executive shall have the right to direct that the
Company reduce the amounts which it is otherwise required to pay to Executive
under this Section 4 to the Safe Harbor Cap (as defined in Section 5(a)).

 

(e)           Other than Qualifying Termination. If during the Termination
Period the employment of Executive shall terminate other than by reason of a
Qualifying Termination, then the Company shall pay to Executive within 30 days
following the Date of Termination, a lump-sum cash amount equal to the sum of
(1) Executive’s base salary through the Date of Termination and any bonus
amounts that have become payable, to the extent not theretofore paid or
deferred, and (2) any accrued vacation pay, to the extent not theretofore paid.
The Company may make such additional payments, and provide such additional
benefits, to Executive as the Company and Executive may agree in writing. The
Executive’s accrued benefits as of the Date of Termination under the Company’s
employee benefit plans shall be paid to Executive in accordance with the terms
of such plans.

 

(f)             Suspension of Payments to Specified Employees.  To the extent
such suspension is required by Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) or Treasury Regulations issued pursuant to Code
Section 409A, if an amount is payable to the Executive due to a Qualifying
Termination, and if at the time of the Qualifying Termination the Executive is a
“Specified Employee,” payment of all amounts of deferred compensation for
purposes of Code Section 409A pursuant to Section 4 will be suspended for six
months following the date of the Qualifying Termination.  The Executive will
receive payment of such amounts on the first day following the six-month
suspension period with interest on any delayed payment at the 30-year Treasury
Bond rate as published in the Wall Street Journal.

 

(i)            A “Specified Employee” means an individual who is a “Key
Employee” of the Company at a time when the Company’s stock is publicly traded
on an established securities market.  The Executive will be a Specified Employee
on the first day of the fourth month following any “Identification Date” on
which the Executive is a Key Employee.

 

(ii)         The Executive is a “Key Employee” if at any time during the
12-month period ending on an Identification Date the Executive is: (A) an
officer of the Company having

 

7

--------------------------------------------------------------------------------


 

annual compensation greater than $150,000 (as adjusted in the same manner as
under Section 415(d) of the Code except that the base period will be the
calendar quarter beginning July 1, 2001, and any increase under this sentence
which is not a multiple of $5,000 will be rounded to the next lower multiple of
$5,000); (B) a five-percent owner of the Company; or (C) a one-percent owner of
the Company having an annual compensation greater than $150,000.  For purposes
of determining whether an Executive is an officer under clause (A), nor more
than 50 employees (or, if lesser, the greater of three or ten percent of the
employees) will be treated as officers, and those categories of employees listed
in Code Section 414(q)(5).

 

(iii)      The “Identification Date” for purposes of this Agreement is
December 31 of each calendar year.

 

5.                                       Certain Additional Payments by the
Company.

 

(a)          Anything in this Agreement to the contrary notwithstanding, in the
event any payment, award, benefit or distribution (or any acceleration of any
payment, award, benefit or distribution) by the Company (or any affiliated
entity) or any entity that effectuates a Change in Control (or any of its
affiliated entities) to or for the benefit of Executive (whether pursuant to the
terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 5) (the “Payments”) would be
subject to the excise tax imposed by Code Section 4999, or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall pay to Executive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes (including any Excise Tax) imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the sum of
(i) the Excise Tax imposed upon the Payments, and (ii) the product of any
deductions disallowed because of the inclusion of the Gross-up Payment in
Executive’s adjusted gross income and the highest applicable marginal rate of
federal income taxation for the calendar year in which the Gross-up Payment is
to be made. Such Gross-Up Payment will be made at the same time payment is made
to the Executive pursuant to Section 4(a)(ii).  For purposes of determining the
amount of the Gross-up Payment, the Executive shall be deemed to (A) pay federal
income taxes at the highest marginal rates of federal income taxation for the
calendar year in which the Gross-up Payment is to be made, (B) pay applicable
state and local income taxes at the highest marginal rate of taxation for the
calendar year in which the Gross-up Payment is to be made, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes and (C) have otherwise allowable deductions for federal
income tax purposes at least equal to the Gross-up Payment.

 

Notwithstanding the foregoing provisions of this Section 5(a), if Executive is
entitled to a Gross-Up Payment, but that the Payments would not be subject to
the Excise Tax if the Payments were reduced by an amount that is less than five
percent of the portion of the Payments that would be treated as “parachute
payments” under Code Section 28OG, then the amounts payable to Executive under
this Agreement shall be reduced (but not below zero) to the maximum amount that
could be paid to Executive without giving rise to the Excise Tax (the “Safe
Harbor Cap”), and no Gross-Up Payment shall be made to Executive.  The reduction
of the amounts payable hereunder, if applicable, shall be made by reducing first
the payments under Section 4(a)(ii).  For purposes of reducing the Payments

 

8

--------------------------------------------------------------------------------


 

to the Safe Harbor Cap, only amounts payable under this Agreement (and no other
Payments) shall be reduced.  If the reduction of the amounts payable hereunder
would not result in a reduction of the Payments to the Safe Harbor Cap, no
amounts payable under this Agreement shall be reduced pursuant to this
provision.

 

(b)         Subject to the provisions of Section 5(a), all determinations
required to be made under this Section 5, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment, the reduction of the
Payments to the Safe Harbor Cap and the assumptions to be utilized in arriving
at such determinations, shall be made by the public accounting firm that is
retained by the Company as of the date immediately prior to the Change in
Control (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
receipt of notice from the Company or the Executive that there has been a
Payment, or such earlier time as is requested by the Company (collectively, the
“Determination”).  In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, Executive may appoint another regionally or nationally recognized
public accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). 
All fees and expenses of the Accounting Firm shall be borne solely by the
Company and the Company shall enter into any agreement requested by the
Accounting Firm in connection with the performance of the services hereunder. 
The Gross-up Payment under this Section 5 with respect to any Payments shall be
made no later than 30 days following such Payment. If the Accounting Firm
determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion to such effect, and to the effect that failure
to report the Excise Tax, if any, on Executive’s applicable federal income tax
return will not result in the imposition of a negligence or similar penalty. In
the event the Accounting Firm determines that the Payments shall be reduced to
the Safe Harbor Cap, it shall furnish Executive with a written opinion to such
effect. The Determination by the Accounting Firm shall be binding upon the
Company and Executive. As a result of the uncertainty in the application of Code
Section 4999 at the time of the Determination, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”) or Gross-up Payments are made by the Company which should not
have been made (“Overpayment”), consistent with the calculations required to be
made hereunder. In the event that the Executive thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in Code
Section 1274(b)(2)(B)) shall be promptly paid by the Company to or for the
benefit of Executive. In the event the amount of the Gross-up Payment exceeds
the amount necessary to reimburse the Executive for his Excise Tax, the
Accounting Firm shall determine the amount of the Overpayment that has been made
and any such Overpayment (together with interest at the rate provided in Code
Section 1274(b)(2)) shall be promptly paid by Executive (to the extent he has
received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company.  Executive shall
cooperate, to the extent his expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contests or disputes
with the Internal Revenue Service in connection with the Excise Tax.

 

9

--------------------------------------------------------------------------------


 

6.                                       Withholding Taxes.  The Company may
withhold from all payments due to Executive (or his beneficiary or estate)
hereunder all taxes that, by applicable federal, state, local or other law, the
Company is required to withhold therefrom.

 

7.                                       Reimbursement of Expenses.  If any
contest or dispute shall arise under this Agreement involving termination of
Executive’s employment with the Company or involving the failure or refusal of
the Company to perform fully in accordance with the terms hereof, the Company
shall reimburse Executive, on a current basis, for all reasonable legal fees and
expenses, if any, incurred by Executive in connection with such contest or
dispute (regardless of the result thereof), together with interest in an amount
equal to the prime rate as published in the Wall Street Journal from time to
time in effect, but in no event higher than the maximum legal rate permissible
under applicable law, such interest to accrue from the date the Company receives
Executive’s statement for such fees and expenses through the date of payment
thereof, regardless of whether or not Executive’s claim is upheld by an
arbitration panel.

 

8.                                       Scope of Agreement.  Nothing in this
Agreement shall be deemed to entitle Executive to continued employment with the
Company or its Subsidiaries, and if Executive’s employment with the Company
shall terminate prior to a Change in Control, Executive shall have no further
rights under this Agreement (except as otherwise provided hereunder); provided,
however, that any termination of Executive’s employment during the Termination
Period shall be subject to all of the provisions of this Agreement.

 

9.                                       Successors; Binding Agreement.

 

(a)          This Agreement shall not be terminated by any Business Combination.
In the event of any Business Combination, the provisions of this Agreement shall
be binding upon the Surviving Corporation, and such Surviving Corporation shall
be treated as the Company hereunder.

 

(b)         The Company agrees that in connection with any Business Combination,
it will cause any successor entity to the Company unconditionally to assume (and
for any Parent Corporation in such Business Combination to guarantee), by
written instrument delivered to Executive (or his beneficiary or estate), all of
the obligations of the Company hereunder.  Failure of the Company to obtain such
assumption and guarantee prior to the effectiveness of any such Business
Combination that constitutes a Change in Control shall be a breach of this
Agreement and shall constitute Good Reason hereunder and shall entitle Executive
to compensation and other benefits from the Company in the same amount and on
the same terms as Executive would be entitled hereunder if Executive’s
employment were terminated following a Change in Control by reason of a
Qualifying Termination.  For purposes of implementing the foregoing, the date on
which any such Business Combination becomes effective shall be deemed the date
Good Reason occurs, and shall be the Date of Termination if requested by
Executive.

 

(c)          This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If Executive dies while
any amounts are payable to Executive hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this

 

10

--------------------------------------------------------------------------------


 

Agreement to such person or persons appointed in writing by Executive to receive
such amounts or, if no person is so appointed, to Executive’s estate.

 

10.                                Notice.

 

(a)          For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been dully given when delivered or 5 days after deposit in the
United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:

 

If to Executive:

At the address set forth below the signatory

 

 

If to the Company:

MainSource Financial Group, Inc.

 

2205 N. State Road 3 Bypass

 

Greensburg, Indiana 47240

 

Attn: Chairman of the Board

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

(b)         A written notice of Executive’s date of termination by the Company
or Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) specify the Date of Termination (which date shall not be
less than 15 days (30, if termination is by the Company for Disability) nor more
than 60 days after the giving of such notice).  The failure by Executive or the
Company to set forth in such notice any fact or circumstance that contributes to
a showing of Good Reason or Cause shall not waive any right of Executive or the
Company hereunder or preclude Executive or the Company from asserting such fact
or circumstance in enforcing Executive’s or the Company’s rights hereunder.

 

11.                                Full Settlement; Resolution of Disputes.  The
Company’s obligation to make any payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall be in lieu of and in full
settlement of all other severance payments to Executive under any other
severance or employment agreement between Executive and the Company, and any
severance plan of the Company.  The Company’s obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action that the Company may have against Executive or others.  In no event
shall Executive be obligated to seek other employment or take other action by
way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and, except as provided in Section 4(b), such
amounts shall not be reduced whether or not Executive obtains other employment. 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in Indianapolis, Indiana by three
arbitrators in accordance with the rules of the American Arbitration Association
then in effect.  The results of the arbitration will be binding on both parties
and may not be appealed.  Judgment may be entered on the arbitrators’ award in
any court having jurisdiction.  The Company shall bear all costs and expenses
arising in connection with any arbitration proceeding pursuant to this Section.

 

11

--------------------------------------------------------------------------------


 

12.                                Employment with Subsidiaries.  Employment
with the Company for purposes of this Agreement shall include employment with
any Subsidiary.

 

13.                                Survival.  The respective obligations and
benefits afforded to the Company and Executive as provided in Sections 4 (to the
extent that payments or benefits are owed as a result of a termination of
employment that occurs during the term of this Agreement), 5 (to the extent that
Payments are made to Executive as a result of a Change in Control that occurs
during the term of this Agreement), 6, 7, 9(c) and 11 shall survive the
termination of this Agreement.

 

14.                                Governing Law; Validity.  The interpretation,
construction and performance of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Indiana without regard to the principle of conflicts of laws.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which other
provisions shall remain in full force and effect.

 

15.                                Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original and all of
which together shall constitute one and the same instrument.

 

16.                                Miscellaneous.  No provision of this
Agreement may be modified or waived unless such modification or waiver is agreed
to in writing and signed by Executive and by a duly authorized officer of the
Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  Except as set forth in Sections l(b) and l(f), the failure by
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right Executive or the Company may have
hereunder shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.  Except as otherwise specifically
provided herein, the rights of, and benefits payable to, Executive, his estate
or his beneficiaries pursuant to this Agreement are in addition to any rights
of, or benefits payable to, Executive, his estate or his beneficiaries under any
other employee benefit plan or compensation program of the Company.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this
Agreement, in each case as of the day and year first set forth above.

 

 

MAINSOURCE FINANCIAL GROUP, INC.

 

 

 

 

 

Robert E. Hoptry, Chairman of the Board

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

Archie M. Brown, Jr.

 

[Insert Address]

 

13

--------------------------------------------------------------------------------